ORDER
Saris, Chief Judge.
On July 22, 2016, this Court denied the defendants’ motion for judgment as a matter of law and/or a new trial, except with respect to the issue of damages. See Trs. of Boston Univ. v. Everlight Elecs. Co., No. 12-11935, 2016 WL 3962826, at *1 (D.Mass. July 22, 2016). Trustees of Boston University (BU) now moves for reconsideration of this Court’s order granting remittitur or a new trial on damages. The Motion for Reconsideration (Docket No. 1776) is DENIED.
I agree with the plaintiff that a $9,300,000 running royalty from Epistar and a $4,000,000 running royalty from Ev-erlight would have been in the range of acceptable damages awards if the jury had chosen the running royalty format for a reasonable royalty under the hypothetical negotiation approach, and specified a royalty base and rate on the verdict form. However, at the invitation of counsel to avoid the math, the jury elected to award damages based on a lump-sum calculation. While Plaintiffs counsel now attempts to explain how a lump-sum calculation could have been made based on the record (including the Osram license agreement), its damages expert did not provide any testimony to the jury on how to determine a lump-sum award under the Georgia-Pacific framework. See Georgia-Pacific Corp. v. U.S. Plywood Corp., 318 F.Supp. 1116, 1120 (S.D.N.Y.1970). Given that the plaintiff rejected remittitur, damages must be retried.